Citation Nr: 0100555	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-32 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin condition, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1961 to 
October 1962, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a skin condition.  The veteran filed a 
timely appeal to this adverse determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The evidence does not show that the veteran's current 
skin condition is related to service or is due to an 
undiagnosed illness.


CONCLUSION OF LAW

The veteran's skin condition was not incurred in or 
aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.317 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that, in connection with the veteran's 
claim, the RO has  obtained all relevant medical records, and 
has also furnished the veteran with several recent VA 
examinations.  Accordingly, the Board considers that all 
necessary notice has been furnished, and that VA's duty to 
assist the veteran with regard to her claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.§§ 5103 and 5103A, 5106-7). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2000).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans.  38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (1998).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:  fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case:  there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The veteran maintains that she first began suffering from a 
rash-type skin condition in approximately January 1991, 
shortly after arriving in Saudi Arabia.  She states that this 
rash is itchy and prickly, and primarily affects her face, 
neck, chest, and back, but also occasionally affects her 
shoulders and upper arms.  She reports that she went to sick 
call in service, and was told that it was a heat rash.  She 
states that the rash tends to fade then flare up with sun 
exposure or heat and humidity, and occurs year round.

A review of the veteran's service medical records for her 
second period of active duty reveals that they are negative 
for any recorded complaint or diagnosis of, or treatment for, 
a skin condition.  On the contrary, the veteran's skin was 
noted to be normal at the time of both an August 1990 service 
retention examination, and at the time of  a March 1991 in-
country examination in Saudi Arabia.  In addition, of record 
is a May 1991 Southwest Asia Demobilization/Redeployment 
Medical Evaluation, conducted two days after the veteran's 
departure from the Persian Gulf, and just prior to discharge.  
At that time, when asked whether she had had any diseases or 
injuries while in the Southeast Asia region, she wrote 
"none."  In addition, the veteran checked the box for "no" 
when asked whether she had "any rash, skin infection, or 
sores."

Relevant post-service evidence includes extensive VA and 
private treatment records, which indicate numerous complaints 
of skin problems on the neck, upper back, and upper chest 
beginning in 1993 and continuing to the present time.  
Diagnoses varied, and included photodermatitis, macular rash, 
pruritus due to xerosis, dermatitis, and poikiloderma of 
Civatte.  Thus, the Board finds that the evidence supports a 
finding that the veteran currently suffers from a skin 
condition.  

However, as noted above, service connection under section 
3.317 is available only for undiagnosed illnesses 
attributable to Southwest Asia service during the Persian 
Gulf War, i.e., those illnesses which "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  In this case, the veteran's 
symptomatology was almost always medically attributed to 
known skin disorders.  Thus, to the extent that the veteran's 
complaints have been specifically attributed to an 
identifiable cause, they are not manifestations of an illness 
which "cannot be attributed to any known clinical 
diagnosis," and, thus, service connection under section 
3.317 is precluded.

Much of the recent evidence indicates that the veteran 
suffers from a type of heat rash, which is consistent with 
the veteran's own reports that her condition tends to "flare 
up" following sun exposure, and is prevalent in the summer 
months.  This is also consistent with the veteran's statement 
that she was told that she suffered from a heat rash when she 
went to sick call in service, and with her reports that the 
areas affected consisted almost entirely of exposed areas, 
such as her face, neck, shoulders, and upper back and chest.  
Furthermore, her complaints that this condition was 
particularly troublesome during her service in the Persian 
Gulf would be consistent with this scenario, given the fact 
that she has reported extensive exposure to the sun during 
her service in the Persian Gulf, where she was stationed in 
the hot, dry desert.  In any case, the Board notes that at 
the time of the veteran's Persian Gulf Evaluation in February 
1996, the examining dermatologist stated that the veteran was 
suffering from poikiloderma of Civatte, which was described 
as a "benign non-treatable condition of sun-exposed areas."

However, the Board has found no evidence that this skin 
condition had its onset in service.  Indeed, there is nothing 
in the claims file, other than the veteran's own contentions, 
which would tend to establish that her current skin problems 
are related to her active duty military service.  The Board 
does not doubt the sincerity of the veteran's belief in this 
claimed causal connection.  However, as the veteran has not 
been shown to possess any medical expertise, she is not 
qualified to express an opinion regarding any medical 
causation of her skin problems.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), 
the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that her current skin problems are related to 
service cannot be accepted as competent evidence.

Furthermore, the Board notes that there is some evidence that 
the veteran has experienced these symptoms since prior to her 
active duty service from November 1990 to May 1991.  For 
example, a VA medical examination certificate dated in April 
1988 indicates that the veteran presented with complaints of 
an "itchy rash on mid-chest that comes and goes this time of 
year."  The examiner diagnosed an impairment of skin 
integrity as evidenced by occasional rash.  Similarly, the 
veteran again sought treatment at this VA facility in May 
1988, at which time she complained of a "midline chest skin 
rash between breasts - summer only."  The examiner diagnosed 
dermatitis.  In addition, an examination report dated in May 
1993 from Bay Area Dermatology, a private health care 
facility, indicates that the veteran "states for 15 years 
she has had malar erythema and frequent redness across face.  
She sunburns easily.  She uses Coppertone.  I am suggesting 
Presun broad spectrum 15 along with hats."

However, to the extent that the veteran is claiming that she 
had a preexisting skin condition which worsened after sun 
exposure in the Persian Gulf, the Board observes that a 
temporary worsening of symptoms of a disability subject to 
exacerbation, such as a heat rash which becomes symptomatic 
when exposed to summer sun, is not indicative of an increase 
in the severity of the underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a skin condition, to include as due 
to an undiagnosed illness.  In reaching this decision the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition, to include as due to 
an undiagnosed illness, is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

